t c memo united_states tax_court johnnie c walker petitioner v commissioner of internal revenue respondent docket no filed date elliot w mccardle for petitioner ashley vaughan targac for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies an addition_to_tax and accuracy-related_penalties with respect to petitioner’s federal_income_tax for and year deficiency dollar_figure big_number big_number addition_to_tax penalties sec_6651 sec_6662 -0- dollar_figure -0- dollar_figure big_number big_number after concessions the issues for decision are whether petitioner is entitled to certain deductions claimed on schedules c profit or loss from business for and whether petitioner is liable for an addition_to_tax under sec_6651 for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found petitioner resided in texas when she timely filed her petition during the years in issue petitioner owned and operated a-elite ems services llc a-elite a single-member limited_liability_company engaged in an respondent concedes that petitioner is entitled to deductions claimed on her schedule c for contract labor expenses of dollar_figure dollar_figure and dollar_figure for and respectively on the basis of copies of canceled checks and bank statements that petitioner provided to respondent unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar ambulance transportation business a-elite owned ambulances but also hired ambulance drivers drivers who owned or had use of other ambulances in a-elite hired a bookkeeper and a consultant to address certain regulatory issues in addition to petitioner’s general managerial duties she was responsible for hiring the drivers and writing company checks at the end of each week petitioner would write checks to the drivers for their labor and to reimburse them for gas she reimbursed the drivers approximately dollar_figure per week for gas petitioner also wrote checks to the drivers for maintenance and upkeep on the ambulances they used during the years in issue petitioner maintained business records for a-elite when a-elite closed down she stored the business records in a rented storage unit ultimately petitioner stopped paying rent for the storage unit and the storage unit owner seized its contents including a-elite’s business records petitioner gave copies of a-elite’s receipts and other records to her accountant who prepared her form 1040x amended u s individual_income_tax_return as well as her and form sec_1040 u s individual_income_tax_return on the schedules c petitioner claimed deductions for car and truck expenses of dollar_figure dollar_figure and dollar_figure for and respectively and contract labor expenses of dollar_figure dollar_figure and dollar_figure for and respectively petitioner also claimed a dollar_figure deduction for legal and professional services expenses for petitioner’ sec_2010 and sec_2012 returns were filed timely but petitioner’ sec_2011 return was filed late on date respondent disallowed all of these deductions in the notice_of_deficiency respondent also determined an accuracy-related_penalty under sec_6662 for each year on various grounds including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax respondent determined an addition_to_tax under sec_6651 for because petitioner failed to file her federal_income_tax return timely petitioner attempted to secure testimony and records from her accountant for trial but was unable to do so we continued trial once for over one month to allow petitioner who was represented by counsel additional time to secure records from her accountant but to no avail opinion i burden_of_proof ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioner has not claimed or shown that she meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii schedule c deductions deductions are a matter of legislative grace and a taxpayer must prove her entitlement to deductions 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has paid_or_incurred a trade_or_business expense contemplated by sec_162 but is unable adequately to substantiate the amount of the expense then the court may estimate the amount of the expense and allow a deduction to that extent 39_f2d_540 2d cir for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any deduction allowed would amount to unguided largesse 245_f2d_559 5th cir deductions for expenses attributable to travel entertainment gifts and the use of listed_property including passenger automobiles if otherwise allowable are subject_to stricter rules of substantiation see sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date ambulances used in a trade_or_business are excluded from listed_property as defined in sec_280f and thus not subject_to the strict substantiation rules similarly legal and professional services expenses are not subject_to the strict substantiation rules see sec_274 petitioner did not submit any records to the court to substantiate the schedule c deductions for car and truck expenses for and or her legal and professional services expenses for although she credibly testified that she maintained business records including documents to substantiate business expenses those records were lost when the contents of her storage unit were seized because of her failure to pay her bill she was not able to secure them from her accountant according to petitioner the car and truck expenses include the weekly reimbursements of dollar_figure for gas to the drivers although we found petitioner credible on this issue her testimony was confusing and insufficient to support a deduction for the weekly reimbursements for gas to the drivers in addition to the contract labor expense deductions that respondent conceded for the years in issue which respondent claims already include those payments to the drivers that petitioner was able to substantiate accordingly we will not allow petitioner any deductions for the weekly reimbursements for gas petitioner also stated that a-elite paid for the upkeep and maintenance of the ambulances but she did not provide any details as to the type of upkeep or maintenance additionally she did not provide an estimate or otherwise attempt to reconstruct the expenses nor did she provide any evidence from which we might conclude that these payments were not accounted for already in the contract labor expense deduction amounts that respondent conceded for the years in issue therefore we must disallow deductions for these expenses see vanicek v commissioner t c pincite petitioner credibly testified that the deduction for legal and professional services expenses for was for expenses_incurred to hire a consultant and a bookkeeper for a-elite on the basis of her testimony and considering the nature of these expenses in the context of her business we hold that her testimony is sufficient to satisfy the requirements of sec_162 and to support the claimed deduction we therefore will allow petitioner the dollar_figure deduction for legal and professional services expenses for see 308_us_488 iii addition_to_tax and accuracy-related_penalties the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax and penalties see sec_7491 116_tc_438 once the commissioner carries the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer has an affirmative defense such as reasonable_cause see higbee v commissioner t c pincite a sec_6651 addition_to_tax respondent determined that petitioner is liable for the sec_6651 addition_to_tax for sec_6651 authorizes the imposition of an addition_to_tax for failure timely to file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 whether a taxpayer has reasonable_cause within the meaning of sec_6651 depends upon whether the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time id pincite sec_301_6651-1 proced admin regs it is well established that t he failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 see boyle u s pincite the transcript of petitioner’s account for shows that respondent received petitioner’s return on date the transcript does not indicate that petitioner had been granted an extension of time to file her return in the absence of any evidence as to the filing of the return or a request for an extension of time other than petitioner’s testimony that she believed an extension of time had been requested we must conclude that the return was filed late accordingly respondent has met his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax petitioner’s explanation that she thought her accountant had filed the request for an extension of time is insufficient to establish reasonable_cause and good_faith see boyle u s pincite accordingly respondent’s imposition of the sec_6651 addition_to_tax is sustained b sec_6662 accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment of income_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1 b income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs for the years in issue we find that petitioner maintained records for a-elite even though she was unable to present the records at trial accordingly respondent’s burden of production on the ground of negligence has not been met in this case the deficiencies underpayments of income_tax and understatements of income_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 to the extent that rule_155_computations establish a substantial_understatement_of_income_tax for any year respondent has met his burden with respect to that year sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment see sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances id para b reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional and the advice must be based on all the pertinent facts and circumstances id paras b c other circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id para b petitioner credibly testified that she gave a-elite’s receipts and other records to her accountant and relied upon her accountant to calculate and report her and federal_income_tax liabilities properly see sec c boyle u s pincite higbee v commissioner t c pincite 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs considering the nature of her business and our observations as to her experience knowledge and education we conclude that her reliance was reasonable therefore we hold that petitioner is not liable for the sec_6662 accuracy-related_penalties for the years in issue any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
